IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                      Assigned August 9, 2012

                     TRACY ROSE BAKER v. JEFFREY D. BAKER

                     Appeal from the Chancery Court for Sumner County
                          No. 2008D412    Donald P. Harris, Sr. J.


                     No. M2012-00223-COA-R3-CV - Filed August 9, 2012




In this contentious post-divorce dispute, the father has appealed from the trial court’s order
disposing of numerous issues including visitation and contempt. The order appealed does
not, however, address the mother’s request for modification of child support, and we
therefore dismiss the appeal for lack of a final judgment.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

F RANK G. C LEMENT, J R., J., A NDY D. B ENNETT, J., and R ICHARD H. D INKINS, J.

D. Scott Parsley, Nashville, Tennessee, for the appellant, Jeffrey D. Baker.

William Caldwell Hancock, Nashville, Tennessee, for the appellee, Tracy Rose Baker.

                                    MEMORANDUM OPINION 1

       The parties were divorced by a final decree entered by the Chancery Court for Sumner
County on January 12, 2009. Since that time, the parties have engaged in extensive litigation
involving both parties’ efforts to modify the parenting plan and to have the other party held
in contempt. On January 5, 2012, the trial court entered an order ruling on a litany of



       1
           Tenn. Ct. App. R. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
motions and petitions filed by both parties. The order addressed both parties’ claims
regarding visitation and contempt. However, the order also states:

         It has been brought to the attention of the court that the court failed to deal
         with Ms. Baker’s request for modification of child support due to the eldest
         child having reached 18 years of age and graduated from high school. That
         issue shall be reserved for future determination by the court if the parties
         cannot reach an agreement.

The father filed a notice of appeal on January 30, 2012.

       A party is entitled to an appeal as of right only after the trial court has entered a final
judgment. Tenn. R. App. P. 3(a); In re Estate of Henderson, 121 S.W.3d 643, 645
(Tenn.2003); King v. Spain, No. M2006-02178-COA-R3-CV, 2007 WL 3202757 at *8
(Tenn. Ct. App. October 31, 2007). A final judgment is a judgment that resolves all the
claims between all the parties, “leaving nothing else for the trial court to do.” State ex rel.
McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997). An order that adjudicates
fewer than all the claims between all the parties is subject to revision at any time before the
entry of a final judgment and is not appealable as of right. Tenn. R. App. P. 3(a); In re Estate
of Henderson, 121 S.W.3d at 645.

        While the trial court ruled that “all other requests for relief filed by either party, not
specifically reserved by the court, are denied,” the issue of child support was specifically
reserved for future determination if the parties could not reach an agreement.2 There is no
indication from the record that the parties have reached an agreement or that the trial court
has entered an order resolving the issue. Consequently, on May 16, 2012, this court ordered
the parties either to obtain a final order from the trial court and cause the same to be
transmitted to this court in a certified supplemental record within sixty days or else to show
cause why the appeal should not be dismissed. The parties neither obtained a final judgment
nor responded to the show cause order. Accordingly, the appeal will be dismissed for lack
of a final judgment.

        The appeal is hereby dismissed for lack of a final judgment without prejudice to the
filing of a new appeal once a final judgment has been entered. The case is remanded to the



         2
          The trial court also reserved judgment on the mother’s Tenn. R. Civ. P. 60 motion for relief from a prior
judgment. W e agree with the trial court’s determination that the trial court had no jurisdiction to rule on the Tenn. R.
Civ. P. 60 motion while the mother’s appeal of the final judgment was pending, but note that the appeal of the prior
judgment has now concluded.

                                                          -2-
trial court for further proceedings consistent with this opinion. The costs of the appeal are
taxed to the father and his surety for which execution may issue.


                                                         PER CURIAM




                                             -3-